Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered. Claims 1, 11, and 20 have been amended; Claims 2 and 17 were previously cancelled. Claims 1, 3-16, and 18-20 are currently pending.
                                                             Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) under 35 U.S.C. §103 have been fully considered. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention.       
                                      Claim Rejections -- 35 U.S.C. §103             
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Christopher Ostafew (US-20210237769-A1)(“Ostafew”) and Aeberhard et al (US-20210233261-A1)(“Aeberhard”).
As per claim 1, Ostafew discloses an automated driving system for a vehicle (Figure 4), the system comprising:
 an electronic processor configured to receive environment information (Ostafew at Para. [0047] discloses “the sensor 126 includes sensors that are operable to obtain information regarding the physical environment surrounding the vehicle 100.”), 
Ostafew does not expressly disclose but Aeberhard discloses generate pseudo-measurement data associated with an object within an environment of the vehicle (Aeberhard at Para. [0028] discloses “generating one or more measurement hypotheses of the multiple measurement hypotheses for each object of the plurality of objects … based on a measurement of one or more sensors.” Aeberhard “generating” is consistent with the definition of pseudo-measurement data  found in  Para. [0038] of the instant application as generating a measurement model hypotheses.)  including generating a plurality of measurement model hypotheses for each measurement included in the environment information as the pseudo- measurement data (Aeberhard at Para. [0078] discloses “each track i of the plurality of tracks is updated based on the respective track i and the one or more measurement hypotheses (j, k) of the multiple measurement hypotheses. Indeed, on the first update only, all measurements are updated with all tracks.”), wherein each of the plurality of measurement model hypotheses is based on a different assumption (Aeberhard discloses at Para. [0015] enumerates the object assumptions where  “each track of the plurality of tracks having a unique label, a probability, and a state, wherein each track of the plurality of tracks is associated to an object of a plurality of objects”.) and includes a first measurement model hypothesis based on a first assumption that the object is of a first object type and a second measurement model hypothesis based on a second assumption that the object is of a second object type (Aeberhard at Para. [0015] discloses “there is provided a method and system for integrating multiple measurement hypotheses in an efficient labeled multi-Bernoulli (LMB) filter … wherein each track of the plurality of tracks is associated to an object of a plurality of objects to be tracked, each object having an object state”. Aeberhard discloses including all measurement model hypothesis and then “selecting the most likely measurement hypothesis for a single object and ignoring the rest.” At Para. [0004]).
In this way, the system to Aeberhard includes providing detection and interpretation of dynamic objects in an environment to a vehicle such as when performing autonomous driving. Like Ostafew,  Aeberhard is concerned with a computing system that can track objects and for integrating multiple measurement hypotheses so as to control the operation of a vehicle in an environment consisting of multiple dynamic objects.
Therefore, from the teaching of Ostafew and Aeberhard, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teaching of Ostafew to the system of Aeberhard since doing so would enhance Ostafew’s trajectory planning by mitigating “false detections from sensors due to the presence of many different objects such as buildings, parked cars, traffic signs, trees, etc”. Aeberhard at Para. [0003].  
determine, based on the environment information and the pseudo-measurement data, a set of association hypotheses regarding the object (Ostafew at Para. [0080] discloses associating hypotheses when the  “model module 402 fuses sensor information, tracks objects, maintains lists of hypotheses for at least some of the dynamic objects (e.g., an object A might be going straight, turning right, or turning left), creates and maintains predicted trajectories for each hypothesis”.), 
determine, based on the set of association hypotheses, an object state of the object (Ostafew at Para. [0079] discloses “the world model module 402 can maintain a state for at least some of the determined objects. For example, the state for an object can include zero or more of a velocity, a pose, a geometry (such as width, height, and depth), a classification (e.g., bicycle, large truck, pedestrian, road sign, etc.), and a location.”), and 
control the vehicle based on the determined object state (Ostafew at Para. [0084] discloses “trajectory planner 408 can use at least some of the received information to determine a detailed-planned trajectory for the autonomous vehicle.”).  
As per claim 3, Ostafew  and Aeberhard disclose a system, wherein at least one of the plurality of measurement model hypotheses is a generic measurement model hypothesis (Ostafew at Para. [0079] which discloses “an object can include zero or more of  … a classification (e.g., bicycle, large truck, pedestrian, road sign, etc.)”).  
As per claim 5, Ostafew  and Aeberhard disclose a system, wherein the electronic processor is configured to update the set of association hypotheses in response to receiving new environment information (Aeberhard at Figure 3, Process 302 and 304, and Para. [0082] discloses “[t]here are multiple ways to describe the track state if an object is updated with multiple hypotheses. According to embodiments of the present invention, a Gaussian mixture is used. This means that each feasible track-measurement update in y results in a Gauss component with a corresponding weight (see above).”).  
As per claim 6, Ostafew  and Aeberhard disclose a system, wherein each association hypothesis included in the set of association hypotheses is associated with a possible object state of the object (Aeberhard at Figure 3, Process 316, and Para. [0084] discloses “the object state of each object (j) of the plurality of objects is predicted with respect to a next measurement time. Typically, if the next measurement is received 100 ms later, all states are predicted to this time. For example, if the track has the x-position 10 m and velocity 5 m/s, the object state at the next measurement should be 10.5 m (100 ms*5 m/s), whereas the velocity stays constant.”).  
As per claim 7, Ostafew  and Aeberhard disclose a system, wherein the electronic processor is configured to receive the environment information from at least two sensors, the environment information associated with a common field of view of the at least two sensors (Ostafew at Para. [0062] discloses the various sensors and in Para. [0078] which discloses “[s]ensor data from several sensors can be fused together to determine (e.g., guess the identity of) the objects. Examples of objects include a bicycle, a pedestrian, a vehicle, etc.”).  
As per claim 8, Ostafew  and Aeberhard disclose a system, wherein the pseudo-measurement data includes negative information associated with the common field of view (Aeberhard at Para. [0018] measurement data could negative information like “extracting for each track an existence probability is based on the weight p.sub.G of the update hypotheses γ, which confirms the respective track by either a measurement update or a missed detection.”).  
As per claim 9, Ostafew  and Aeberhard disclose a system, wherein the electronic processor is configured to determine the object state of the object to be one of the association hypotheses included in the set of association hypotheses (Ostafew at Para. [0080] discloses “world model module 402 fuses sensor information, tracks objects, maintains lists of hypotheses for at least some of the dynamic objects (e.g., an object A might be going straight, turning right, or turning left), creates and maintains predicted trajectories for each hypothesis, and maintains likelihood estimates of each hypothesis (e.g., object A is going straight with probability 90% considering the object pose/velocity and the trajectory poses/velocities).”).  
As per claim 10, Ostafew  and Aeberhard disclose a system, wherein the determination of the object state to be the one of the association hypotheses is based on the one of the association hypotheses having a higher probability than other association hypotheses included in the set of association hypotheses (Aeberhard at Figure 3, Process 314 and 316, and Para. [0069] which discloses that “sums of the likelihoods in Table I are identical for track 1 and 2, track 1 has a higher probability. The reason is, that track 3 has a higher likelihood with measurement 2, which is associated more likely with track 2.”).  
As per claim 11, Ostafew discloses a method for multi-hypothesis object tracking (Figure 18), the method comprising:
 receiving environment information (Ostafew at Para. [0047] discloses “the sensor 126 includes sensors that are operable to obtain information regarding the physical environment surrounding the vehicle 100.”);
 Ostafew does not expressly disclose but Aeberhard discloses generating, with an electronic processor, pseudo-measurement data (Aeberhard at Para. [0028] discloses “generating one or more measurement hypotheses of the multiple measurement hypotheses for each object of the plurality of objects … based on a measurement of one or more sensors.” Aeberhard “generating” is consistent with the definition of pseudo-measurement data  found in  Para. [0038] of the instant application as generating a measurement model hypotheses.) by generating a first measurement model hypothesis based on a first assumption that the object is of a first object type (Aeberhard discloses at Para. [0015] enumerates the object assumptions where  “each track of the plurality of tracks having a unique label, a probability, and a state, wherein each track of the plurality of tracks is associated to an object of a plurality of objects”.) and generating a second measurement model based on a second assumption that the object is of a second object type different from the first object type (Aeberhard at Para. [0015] discloses “there is provided a method and system for integrating multiple measurement hypotheses in an efficient labeled multi-Bernoulli (LMB) filter … wherein each track of the plurality of tracks is associated to an object of a plurality of objects to be tracked, each object having an object state”. Aeberhard discloses including all measurement model hypothesis and then “selecting the most likely measurement hypothesis for a single object and ignoring the rest.” At Para. [0004]) ;
In this way, the system to Aeberhard includes providing detection and interpretation of dynamic objects in an environment to a vehicle such as when performing autonomous driving. Like Ostafew,  Aeberhard is concerned with a computing system that can track objects and for integrating multiple measurement hypotheses so as to control the operation of a vehicle in an environment consisting of multiple dynamic objects.
Therefore, from the teaching of Ostafew and Aeberhard, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teaching of Ostafew to the system of Aeberhard since doing so would enhance Ostafew’s trajectory planning by mitigating “false detections from sensors due to the presence of many different objects such as buildings, parked cars, traffic signs, trees, etc”. Aeberhard at Para. [0003].  
 generating, based on the environment information and the pseudo-measurement data, a set of association hypotheses for an object within an environment surrounding a vehicle (Ostafew at Para. [0080] discloses associating hypotheses when the  “model module 402 fuses sensor information, tracks objects, maintains lists of hypotheses for at least some of the dynamic objects (e.g., an object A might be going straight, turning right, or turning left), creates and maintains predicted trajectories for each hypothesis”.);
 determining, with the electronic processor, an object state for the object based on the set of association hypotheses (Ostafew at Para. [0079] discloses “the world model module 402 can maintain a state for at least some of the determined objects. For example, the state for an object can include zero or more of a velocity, a pose, a geometry (such as width, height, and depth), a classification (e.g., bicycle, large truck, pedestrian, road sign, etc.), and a location.” Ostafew  at Para. [0080] discloses associating hypotheses when the  “model module 402 fuses sensor information, tracks objects, maintains lists of hypotheses for at least some of the dynamic objects (e.g., an object A might be going straight, turning right, or turning left), creates and maintains predicted trajectories for each hypothesis”.) ; and
 controlling the vehicle based on the determined object state (Ostafew at Para. [0084] discloses “trajectory planner 408 can use at least some of the received information to determine a detailed-planned trajectory for the autonomous vehicle.”).  
As per claim 12, Ostafew  and Aeberhard disclose a method,  further comprising:
 receiving new environment information (Aeberhard at Para. [0084] discloses “if the next measurement is received 100 ms later, all states are predicted to this time.”); and
 updating the set of association hypotheses based on the new environment information (Aeberhard at Figure 3, Process 302 and 304, and Para. [0082] discloses “[t]here are multiple ways to describe the track state if an object is updated with multiple hypotheses. According to embodiments of the present invention, a Gaussian mixture is used. This means that each feasible track-measurement update in y results in a Gauss component with a corresponding weight (see above).”).  
As per claim 13, Ostafew  and Aeberhard disclose a method,   wherein updating the set of association hypotheses includes removing at least one association hypothesis from the set of association hypotheses (Aeberhard at Para. [0078] discloses “it would be rather cumbersome to perform this update for all combinations, so that a pre-gating is performed (see above). For example, in autonomous driving usually only measurements which lie in a certain area (e.g. 5 m) around the track are considered. For all other measurements the likelihood may be set to infinity in order to disregard such measurements.”).  
As per claim 14, Ostafew  and Aeberhard disclose a method, wherein receiving the environment information includes receiving environment information from at least two sensors, wherein the environment information is associated with a common field of view of the at least two sensors (Ostafew at Para. [0062] discloses the various sensors and in Para. [0078] which discloses “[s]ensor data from several sensors can be fused together to determine (e.g., guess the identity of) the objects. Examples of objects include a bicycle, a pedestrian, a vehicle, etc.”).  
As per claim 15, Ostafew  and Aeberhard disclose a method, wherein generating the pseudo-measurement data includes generating negative information associated with the common field of view (Aeberhard at Para. [0018] measurement data could negative information like “extracting for each track an existence probability is based on the weight p.sub.G of the update hypotheses γ, which confirms the respective track by either a measurement update or a missed detection.”).  
As per claim 16, Ostafew  and Aeberhard disclose a method, wherein generating the pseudo-measurement data includes generating a measurement model hypothesis (Aeberhard at Para. [0078] discloses “each track i of the plurality of tracks is updated based on the respective track i and the one or more measurement hypotheses (j, k) of the multiple measurement hypotheses. Indeed, on the first update only, all measurements are updated with all tracks.”).  
As per claim 18, Ostafew  and Aeberhard disclose a method, wherein determining the object state includes determining the object state to be one of the association hypotheses included in the set of association hypotheses (Aeberhard at Para. [0039] which discloses “multiple measurement hypotheses are defined by a set of measurement hypotheses originating from a single object j using a Gaussian mixture”.).  
As per claim 19, Ostafew  and Aeberhard disclose a method, wherein determining the object state to be the one of the association hypotheses includes determining the one of the association hypotheses that has a higher probability than other association hypotheses included in the set of association hypotheses (Aeberhard at Figure 3, Process 314 and 316, and Para. [0069] which discloses that “sums of the likelihoods in Table I are identical for track 1 and 2, track 1 has a higher probability. The reason is, that track 3 has a higher likelihood with measurement 2, which is associated more likely with track 2.”).  
As per claim 20, Ostafew discloses a non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions (Figure 122 and Para. [0041].) comprising:
 receiving, from at least one sensor, environment information of a field of view (Ostafew at Para. [0047] discloses “the sensor 126 includes sensors that are operable to obtain information regarding the physical environment surrounding the vehicle 100.”), the field of view including an object (Ostafew at Para. [0024] disclosing “vehicle may include one or more sensors … sensor data may include information corresponding to one or more external objects (or simply, objects).”);
Ostafew does not expressly disclose but Aeberhard discloses generating pseudo-measurement data (Aeberhard at Para. [0028] discloses “generating one or more measurement hypotheses of the multiple measurement hypotheses for each object of the plurality of objects … based on a measurement of one or more sensors.” Aeberhard “generating” is consistent with the definition of pseudo-measurement data  found in  Para. [0038] of the instant application as generating a measurement model hypotheses.) by generating a first measurement model hypothesis based on a first assumption that the object is of a first object type (Aeberhard discloses at Para. [0015] enumerates the object assumptions where  “each track of the plurality of tracks having a unique label, a probability, and a state, wherein each track of the plurality of tracks is associated to an object of a plurality of objects”.)and generating a second measurement model based on a second assumption that the object is of a second object type different from the first object type (Aeberhard at Para. [0015] discloses “there is provided a method and system for integrating multiple measurement hypotheses in an efficient labeled multi-Bernoulli (LMB) filter … wherein each track of the plurality of tracks is associated to an object of a plurality of objects to be tracked, each object having an object state”. Aeberhard discloses including all measurement model hypothesis and then “selecting the most likely measurement hypothesis for a single object and ignoring the rest.” At Para. [0004]) ;
In this way, the system to Aeberhard includes providing detection and interpretation of dynamic objects in an environment to a vehicle such as when performing autonomous driving. Like Ostafew,  Aeberhard is concerned with a computing system that can track objects and for integrating multiple measurement hypotheses so as to control the operation of a vehicle in an environment consisting of multiple dynamic objects.
Therefore, from the teaching of Ostafew and Aeberhard, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teaching of Ostafew to the system of Aeberhard since doing so would enhance Ostafew’s trajectory planning by mitigating “false detections from sensors due to the presence of many different objects such as buildings, parked cars, traffic signs, trees, etc”. Aeberhard at Para. [0003].  
 generating, based on the environment information and the pseudo-measurement data, a set of association hypotheses for the object within the field of view (Ostafew at Para. [0080] discloses associating hypotheses when the  “model module 402 fuses sensor information, tracks objects, maintains lists of hypotheses for at least some of the dynamic objects (e.g., an object A might be going straight, turning right, or turning left), creates and maintains predicted trajectories for each hypothesis”.);
 determining an object state for the object based on the set of association hypotheses (Ostafew at Para. [0079] discloses “the world model module 402 can maintain a state for at least some of the determined objects. For example, the state for an object can include zero or more of a velocity, a pose, a geometry (such as width, height, and depth), a classification (e.g., bicycle, large truck, pedestrian, road sign, etc.), and a location.” Ostafew  at Para. [0080] discloses associating hypotheses when the  “model module 402 fuses sensor information, tracks objects, maintains lists of hypotheses for at least some of the dynamic objects (e.g., an object A might be going straight, turning right, or turning left), creates and maintains predicted trajectories for each hypothesis”.);
 determining a vehicle maneuver based on the determined object state, and controlling a vehicle based on the vehicle maneuver (Ostafew at Para. [0084] discloses “trajectory planner 408 can use at least some of the received information to determine a detailed-planned trajectory for the autonomous vehicle.”).   

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure”
    Bush et al (US-20200142026-A1) discloses a system and method that utilizes results from various sensors in a vehicle (e.g. cameras, other radars) to resolve the ambiguity between ambiguous detection results. See abstract and Figures 1-3.
      Eggert et al (US-20110129119-A1) discloses system and method for an autonomous, adaptive adjustment of the model complexity needed to track an object or an object configuration. See Abstract and Figures 1-4.
                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661